DETAILED ACTION
This is an allowance of all claims filed on 01/22/2021. Claims 1-3, 5-6, 9-14, 20-22, 24-27 are pending. Claims 1-3, 5, 9-11 and 13-14 have been amended. Claim 27 is new. Claims 1-3, 5-6, 9-14, 20-22, 24-27 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites: “wherein the storage controller is to unmap, using the unmap command, the first sector by changing metadata of the solid-state drive without writing to the first sector,”
Closest prior art Golden [US 2016/0098199] appears to teach a solid state drive with volume consisting of plurality of sectors and unmapping technique for not currently used sectors.
Braam [US 2013/0226887] appears to teach a sector comprises data and protection field.
Fleming [US 6,412,080] appears to teach predetermined initial values is written in the first sector of the flash memory block.
Tailliet [US 2017/0039001] appears to teach a solid state device have a separate controller, which sets fixed data to memory blocks and check that data to determine exact state of that memory block such as allocated, un-allocated, ready to write, etc.
However, the prior arts on record do not appear to teach or fairly suggest that using the unmap command, the storage controller is to change metadata of the solid-state drive without writing to the first sector.
Based on this rationale, Claim 1 and its dependent claims 2-3, 5-6 and 20-22 are allowed.
Independent claim 9 recites: “unmap, by issuing the unmap command from the storage controller to the solid- state drive, a first sector of the solid-state drive to initialize the first sector 
Under the same rationale of allowance of Claim 1, Claim 9 and its dependent claims 10-12, 24-25 and 27 are allowed.
Independent claim 13 recites: “unmapping, by the computing device by issuing the unmap command to the storage device, a first sector of the storage device to initialize the first sector, wherein the unmapping of the first sector based on issuing the unmap command comprises changing metadata of the storage device without writing to the first sector;”
Under the same rationale of allowance of Claim 1, Claim 13 and its dependent claims 14 and 26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/Primary Examiner, Art Unit 2132